The pride and military superiority of some nations have led them not only to the conquest and domination of others, but also to the shameful exploitation of apparently defenseless people. But, in a resurgence of dignity and with a thirst for justice for all time, the peoples of the world, whatever their degree of development or their color, have said no to the colonial yoke, and to injustice in all its forms.
157.	From its very beginnings, mankind has known deadly wars because of men who place their selfish interests above those of the international community and who invent systems or regimes intended to perpetuate injustice in the world. Against those anachronistic regimes, people who love peace, justice and freedom must wage a relentless war so that man will be reconciled with man and all the peoples of the world be free and finally emerge from the nightmare of war, so as to devote themselves to the task of building a new society based on freedom and justice, in a world rid of colonialism and imperialism, the ill deeds of which weigh on international relations throughout the world.
158.	In Africa, a large part of that continent, full of vitality and hope, is still plunged in a sombre reign of violence and exploitation of millions of human beings who are persecuted solely because of the color of their skin. Under our eyes, and with our complicity or our complacence, the most elementary rights are trampled under foot by an illegitimate regime based on racism, apartheid and colonialism. 
159.	Not far from Africa, and with the blessing of certain Powers, signatories of the Charter of the United Nations, which declare themselves to be the defenders of freedom and dignity in the world, an entire peaceful people has been expelled from its homeland and lives without shelter. The Palestinian people, ever since the artificial creation of the State of Israel, has been living a tragedy which does not seem to prick the conscience of mankind at all. Some people even deny them the right to come out in the open and to appeal to international solidarity. Yet oil causes a great deal of ink to flow and, it seems, deprives some of the great men of this world of some hours of sleep. The Middle East, the Mediterranean and Indochina are still the scenes of wars created by the antagonisms of world hegemonies, which are responsible for much human suffering.
160.	The military arsenals of the great Powers are competing in the stockpiling of weapons, while the States of the third world live in the fear of war; while they suffer shameful economic exploitation or live in the devastation caused by natural calamities, other countries toss into the sea the surpluses of their opulence.
161.	The political and economic situation of the present world presents a spectrum which reflects broad and profound changes, the rays of which give rise to concerns but also to horizons of hope.
162.	Despite the complexity of contemporary history, man intends to guide his course towards the total liberation of peoples which are called upon to act in concert in this era of interdependence. It is for this purpose that every year heads of State and Government, ministers, those responsible for administration, scientists, men of letters as well as other eminent personalities travel long distances and personally come to this most distinguished rostrum to denounce the current injustices in the world and to propose remedies to the present situation which bears the seeds of destruction but which also offers hope and survival because of certain victories at which we must rejoice.
163.	The General Assembly, at.its twenty-ninth session, is called upon to deal with these various problems which I have mentioned above all, decolonization, the war in the Middle East and in Indochina, the economic crisis of which our States are all victims and, finally, the need for international co-operation to remedy present problems.
164.	The international community is at an important turning-point not only because of the breadth and number of the issues to be dealt with but also because of the revolutionary determination of the peoples, who are prepared to fight and even to shed their blood to attain their independence and achieve their happiness by developing their own riches. To attain these objectives, the peoples represented in this forum needed a statesman who represented these ideals and who could guide and lead our work successfully. Aware of its responsibilities, the Assembly, at its present session, chose for its President a person who, because he is an undoubted international figure, has become the candidate of us all. The unanimous election of Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria for more than 10 years, is of the highest significance. It represents a tribute paid to the enlightened policy of Mr. Houari Boumediene, President of the People's Democratic Republic of Algeria and current President of the non-aligned countries. This happy choice is a victory for Africa and for the Arab world, for the non-aligned movement and for all the countries which love peace, justice and freedom: It is an endorsement by the international community of the brilliant qualities and the great competence which have always distinguished Algerian statesmen, and of their great experience, superior intelligence and diplomatic skill in the conduct of international affairs. By the wise choice of this great personality, we have not only reflected the importance of the problems before this session, but we also wished to hail the highly positive record of the Organization, which has benefited from valuable co-operation from Algeria.
165.	Allow me, therefore, to acknowledge the successes achieved by the Organization due to the fore- sightedness and contribution of our Algerian brothers and the enlightened direction of its leaders.
166.	My country has inscribed in the annals of the history of the Movement of Non-Aligned Countries the important decisions of the Fourth Conference of Heads of State or Government of Non-Aligned Countries, held at Algiers in 1973,8 which gave the non- aligned countries an economic and social charter which is at the basis of the declaration and the establishment of a new international economic order adopted by the sixth special session of the General Assembly, on the problems of raw materials and development.
167.	The fact that the international community has become aware mangers for mankind of Israel's policy of aggression and annexation is, in our view, another important event in international relations.
168.	It was with great satisfaction too that the Re-public of Burundi welcomed the victories of the peoples of Indochina, to which the non-aligned countries give unshakable support against imperialist aggression and occupation.
169.	How can we fail to mention the success just won by the people ^f Guinea-Bissau, Mozambique, Angola and even of Portugal against the Fascist, retrograde and colonialist regimes of Salazar and Caetano?
170.	It is for all these reasons that in Burundi we consider Algeria not only a country which welcomes revolutionary ideas and men but also a symbol of the irreversible and final liberation of countries that wish to rid themselves of retrograde, Fascist, colonialist and imperialist systems. This is the sense which, Mr. President, we endeavored to reflect in a previous message when we expressed our optimism concerning the success of the present session, as well as our unflagging support for your initiatives, and which the delegation of the Republic of Burundi has received instructions to bring to you, on behalf of Lieutenant- General Michel Micombero, the Secretary-General of the UPRONA Party, Head of State and Government and liberator of the people of Burundi, who, with his colleague and friend, President Houari Boumediene, has consolidated friendship and solidarity between Algeria and Burundi.
171.	After such an eventful year, I shall acquit myself of a very pleasant duty by expressing my appreciation to the outgoing President, Mr. Leopoldo Benites, who guided the debates of the sixth special session with remarkable skill and whose activities were crowned with success.
172.	I also have the privilege of paying tribute to the Secretary-General, Mr. Kurt Waldheim, for his eminent qualities of a great statesman with a heart sensitive to human distress. On behalf of the President of the Republic and his Government, I wish to express to the Secretary-General our admiration for his great competence, his diplomatic skill and his devotion, his deep sense of international responsibility and his unshakable faith in a better world where justice and not force will prevail. Africa will always be grateful for the efforts he unceasingly deploys to free the continent from the scourges which still plague it in southern Africa. We should also like to express our warm congratulations to him on the positive results of the Organization, whose prestige grows because of the personal action of the Secretary- General.
173.	On 17 September 1974, the United Nations family welcomed the People's Republic of Bangladesh, Grenada and the Republic of Guinea-Bissau, whose admission we welcome as an important event in the Organization, in its progress in the emancipation of peoples and in the consecration, of its universality.
174.	The Republic of Burundi most warmly congratulates the People's Republic of Bangladesh and Grenada and hopes that they will consolidate their independence in peace and friendship with the other States of the regions and will be prepared to co-operate. We declare ourselves ready to co-operate with these new States.
175.	At present we wish to pay a particular tribute to the people of Guinea-Bissau, which, under the guidance of the great revolutionary party, the PAIGC, has, in the most striking and glorious manner, consolidated its past victories over colonialism. Burundi expresses its brotherly and most cordial congratulations to this avant-garde people, who, because of the revolutionary spirit instilled in them by the eternal hero, Amflcar Cabral, father of the free and independent country of Guinea-Bissau, accomplished a gigantic task which evoked the admiration of the enemy.
176.	The first anniversary of the sovereignty of Guinea-Bissau, which we celebrated this year, was welcomed in my country as a reaffirmation of the principle whereby the revolutionary determination of a people does away with sterile negotiation so as to conquer by defiance that which was refused by selfishness and scorn.
177.	I bow before the flag of Guinea-Bissau, which has been raised at the United Nations and which represents the glory of the freedom fighters of Guinea- Bissau. It flies to the honor of the Guinean people and arouses the warranted hopes of the other fighters in Mozambique, Angola, the Cape Verde Islands and southern Africa. We hope that the Government of this new State will find understanding and generosity in the international community so as to benefit from substantial aid and rapidly to rebuild that country, which was devastated by the war imposed upon it by colonialism. Thus, it will be able to consolidate its political independence and devote itself to the pro-gramme of economic liberation, together with the other revolutionary peoples of the world.
178.	In Mozambique, we welcome the victories of the Mozambican people, under the leadership of FRELIMO, after centuries of implacable struggle against abject colonialism which caused so much innocent blood to flow. We also congratulate the FRELIMO leaders, who succeeded, to the astonishment of the world, in preserving the unity of their people in the revolutionary action which has just been crowned with success by the signing of the agreements of Lusaka between FRELIMO and the Portuguese Government. We emphasize the clear sightedness and political maturity of the FRELIMO leaders and of the new leaders of Portugal, who have succeeded in doing away with the barriers to the application of the Lusaka agreements. However, we wish to share with our brothers in Mozambique the experience of the Burundi people, which for years fought to safeguard its independence and the achievements of its great November revolution. Imperialism and colonialism are always hatching plots against revolutionary regimes and peoples, because they never admit defeat. That is what peoples must always be vigilant. We also hope "that no Power will obstruct the rapid accession to independence of that country, which is called upon to play an important role within the concert of nations, particularly on the African continent.
179.	We are pleased with the assurances given by the Portuguese Government. The new Portuguese regime has given rise to hope that the people of Portugal are finally moving towards co-operation with the other peoples of the world, since it has committed itself totally and radically to do away with Fascist and colonialist regimes which have dominated the political life of that nation for centuries and alienated from it the friendship of the peoples of the world that love peace and democracy.
180.	The people of Burundi assures the people of Portugal of its friendship, and the Government of the Republic of Burundi promises its full co-operation with the Government of Portugal as soon as the latter has proceeded to the transfer of the attributes of its sovereignty to Mozambique and Angola without any malice intended to undermine internal unity or promote civil war after the granting of independence.
181.	In Angola, we welcome the victories won by that great people, which will reconquer its freedom as soon as possible so as to become the master of its destiny. The existence of several liberation movements in that country cannot in any way justify the creation of obstacles that would bar the way to the total liberation of Angola, which is committed to an irreversible process of liberation. Trusting in the wisdom of its leaders, the people of Angola will achieve its unity, which will enable it to continue its triumphal march towards the final victory of total independence for which so many sons and daughters of Angola fell on the battlefield of honor.
182.	The international community must warn the multinational corporations which are greedy for the immense riches of that country and would not hesitate to think of the formula of Balkanization. All the peoples of the world who love peace and justice must destroy that Machiavellian plan, which is a genuine conspiracy against the unity of the Angolan people and the territorial integrity of that vast country.
183.	We hope that Portugal, consistent with the commitments solemnly formulated from this very rostrum, will assume its responsibilities to eliminate such maneuvers and transfer as soon as possible the attributes of sovereignty to all the territories still under its colonial domination.
184.	While it is regrettable to have to recognize that incomplete decolonization leaves in the world strangle-holds on freedom, it is still more painful to note that in southern Africa millions of human beings are maintained in the chains of slavery; the peoples of Azania, Namibia and Zimbabwe suffer treatment that is wounding to the dignity of man, and the most elementary rights are trampled underfoot, because in that region those who are called colored people are victims of the most barbaric crimes.
185.	South African racism is not directed only against black Africans. It does not spare any category. Coloreds, Indians and other Asians are equally victims of racial discrimination. This means that it is a problem which concerns all mankind and not only the African continent. This scourge of apartheid, the philosophy which feeds the ideologies of Pretoria and Salisbury, is the shame of our century.
186.	In order to bring Pretoria to reason, international authorities have used persuasion, dialog any other diplomatic procedures. These approaches should have led South Africa to reconsider, but it paid no attention, encouraged as it is in its criminal obstinacy by certain Western Powers which not only maintain economic, trade and diplomatic relations with the Pretoria regime but also support its war industries by means of massive investments.
187.	States Members of the United Nations which condemn the apartheid regime should practice a consistent policy and refrain from any direct or indirect support of the Pretoria regime. The Republic of Burundi, for its part, is pleased to say that it has no commercial, economic or diplomatic relations with Pretoria or Salisbury. Although it is land-locked, Burundi refused to sigh the air agreements which could have permitted aircraft to fly over our country en route to or from South Africa and Rhodesia. All merchandise produced in those countries is prohibited from Burundi territory. This policy may lead to sacrifice in many respects, but it is in accordance with the resolutions of the United Nations and the OAU which condemn the regimes of racism and apartheid.
188.	If Burundi unreservedly applies the relevant provisions of resolutions in regard to southern Africa, a fortiori the great industrial Powers, and particularly the permanent members of the Security Council, should take appropriate measures to put an end to these anachronistic regimes which, unfortunately, spread to other regions of southern Africa and, in particular, to Namibia, which should be directly under the authority of the United Nations after the revocation of the Mandate of South Africa, which has been, guilty of the crimes of apartheid perpetrated in that territory. We condemn the policy of bantustanization practiced by South Africa in Namibia, intended to dislocate the Namibian nation.
189.	If South Africa practices a policy contrary to the principles of the United Nations, then why have a dialog with Pretoria or even maintain its status as a Member of the United Nations? It is high time we learned the lesson of the permanent violation by South Africa of the Charter of the United Nations and pronounced its expulsion from the Organization. Burundi is gratified at the General Assembly's decision not to allow the representatives of Vorster to speak, and hopes that that decision will be endorsed by other United Nations bodies, especially the Security Council.
190.	If it is difficult to understand the behavior and final aim of the Salisbury regime, it is no easier to understand the attitude of the United Kingdom towards the rebellion of one of its colonies. London is no longer disturbed about the Salisbury regime; indeed, it sympathizes with that regime, despite the fact that it still has the task of leading the people of Zimbabwe to self- determination and independence.
191.	The United Kingdom has not hesitated to put down rebellions when faced with similar situations in the past. In the case of Rhodesia, London's attitude can be interpreted only as complicity, which the people of Zimbabwe cannot tolerate any longer, for they are aware of their strength, which is being asserted more and more alongside that of the other revolutionary peoples of the world.
192.	Salisbury and Pretoria should, while there is still time, review their policy and follow the example of Lisbon, which has just renounced its political and economic exploitation of African States and has become their privileged friend.
193.	On this same subject of decolonization, we hope that Spain will grant independence to so-called Spanish Sahara.
194.	We welcome the agreement between Morocco and Mauritania to request an advisory opinion of the International Court of Justice. That will enable all the parties concerned to reach agreement, before the granting of independence, on the future juridical status of the Sahara.
195.	In another region of the world, there is a tragic situation in the Middle East. The Zionist State of Israel has gone so far as to annex by force territories belonging to the Arab States of Palestine, Egypt, Syria and Jordan. That Zionist policy of annexation has deprived the Palestinian people of all its territory.
196.	It is inadmissible in our times that a State should annex by force of arms the territory of another in-dependent State, and thus remove that State from the international political scene. If there is one monstrous injustice in the world that the Organization cannot accept, it is the case of Palestine, for an entire people has been deprived of its home and thereby condemned to a condition of despair.
197.	The most recent war, that of October 1973, while it had the advantage of destroying the myth of Israel's invincibility, did not however lead the Zionist State to seize the opportunity for negotiations to put an end to the Israeli-Arab conflict. If the Palestinian people and the other Arab States of Egypt, Syria and Jordan cannot recover their territory usurped by Zionist imperialism, there is a real danger that a new war, even more deadly than the preceding ones, will break out.
198.	My delegation ventures to remind the Assembly that any solution of the Middle East problem that does not call for the restoration to the Palestinian people of its legitimate right to regain its homeland, with all the powers of sovereignty, is doomed to a total impasse.
199.	My delegation is gratified at the inclusion in this session's agenda of the question of Palestine [item 108], to be discussed separately; that will allow us to examine the problem in more depth. In order to be able to discuss the Palestine question with a full awareness of the facts, the Assembly should invite the Palestine Liberation Organization [PLO], the sole legitimate and unchallenged representative of the Palestinian people. Indeed, it would be a paradox to try to settle the problem of the Palestinian people without having heard the party mainly concerned.
200.	If the present chances for a settlement of the Middle East crisis fade, Israel will have to bear the responsibility.
201.	The delegation of the Republic of Burundi wishes at this stage to express once again its unflagging support of its brother Arab States, and especially of the Palestinian people, which can count on us for fraternal and militant solidarity. My delegation proposes that the United Nations should take appropriate measures to compel Israel to implement the relevant Security Council resolutions, and to impose sanctions against the Zionist State if it refuses to do so.
202.	The States Members of the United Nations should, individually or collectively, take concrete measures to make Israel respect the territorial integrity of the Arab States of the region, the freedom and self-determination of the Palestinian people, the Holy Places of Jerusalem, the Charter of the United Nations and the Organization's decisions. If the State of Israel does not yield to those imperative necessities, peace and security will remain seriously threatened and the present climate propitious to the search for a settlement of the conflict will, regrettably, be dissipated.
203.	As I said earlier in this statement in reference to disarmament, the world is going through a period of great upheaval resulting from the wars of national liberation, particularly in IndoChina. Viet Nam and Cambodia are at present the most acute anti-imperialist fronts.
204.	With regard to Viet Nam, my delegation would first wish to express its warm congratulations to the heroic people of Viet Nam on the striking victory which it has won and continues to win against imperialism and its puppets. The victories of that great people have proved to the world, and above all to imperialism itself, that a committed and determined people is invincible. We ask the international community to use its prestige and its influence to ensure that finally, after almost half a century, the people of Viet Nam may regain its lost peace and bind up the deep wounds left by the various wars imposed on it by imperialism.
205.	My delegation urgently appeals to the signatory parties of the Agreement on ending the war and re-storing peace in Viet Nam, signed in Paris on 27 January 1973, to respect all its provisions scrupulously. We demand that all foreign troops still stationed in Viet Nam, under whatever label, be withdrawn without delay, in conformity with the Paris Agreement. We condemn the Saigon administration, which obstinately continues its encroachment operations, in violation of the Paris Agreement.
206.	Since the Paris Agreement recognizes three administrations in Viet Nam and since the United Nations has admitted the Saigon Administration as an observer, my delegation demands the admission of the Provisional Revolutionary Government of South Viet Nam as an observer, particularly since that Government is the valid representative of the South Vietnamese people.
207.	There is another anti-imperialist front in the Indochinese region: Cambodia. Following the plot hatched against Samdech Norodom Sihanouk, the people of Cambodia, weapons in hand, began an all-out war for the national liberation of Cambodia, and in four years they have liberated almost the entire country. The Royal Government of National Union of Cambodia, led by the the head of State, Norodom Sihanouk, has been recognized by more than 60 countries and continues to enjoy the support and assistance of all the peoples of the workhwho love peace and freedom. Last year, the Head of State of Cambodia, Samdech Norodom Sihanouk, received a warm and enthusiastic welcome at Algiers from the non-aligned family. Recently, the Deputy Prime Minister, Khieu Samphan, visited several countries in Asia, Africa and Europe, and had great success everywhere.
208.	The Lon Nol clique has dared in recent days to put forward some fallacious proposals for "peace negotiations". Those maneuvers fool no one; indeed, they only confirm the precarious position of that puppet regime, which in no way represents the Cambodian people any longer.
209.	Consistent with its policy, the Government of the Republic of Burundi once again states its support for the restoration to the Royal Government of National Union of Cambodia of its legitimate seat in the United Nations, and hence for the expulsion of the Lon Nol representatives.
210.	There is another problem on the same continent which should be of concern to the Organization and on which we should take a decision.
211.	At its last session, the General Assembly took a very important decision to dissolve UNCURK. At the same time, it confirmed the will of the United Nations to see Korea reunified peacefully and without outside interference.
212.	My delegation believes that we must continue to go forward in the search for peace in the Korean peninsula. The two parties have begun a dialog, and the only obstacle to constructive results remains the stationing of United Nations troops in the southern part of the country. My delegation demands the total, immediate and final withdrawal of all the troops stationed in Korea under the United Nations flag. The Government of the Republic of Burundi regards that withdrawal as an indispensable prerequisite to the reunification of Korea and, in our opinion, any attempt to admit the two parties to the United Nations separately is a plot to prevent the peaceful and independent reunification of Korea.
213.	We have referred to the violence which prevails throughout the world, and particularly in the countries of the third world. We believe that the Organization should not only take note of all its manifestations, but also draw up a plan of peace for the world which would go to the roots of the evil.
214.	The great Powers of the world should first of all renounce their policy of domination and hegemony, which is at the basis of the incessant arms race, whose aim is to eliminate the weaker States. It is no mere chance that all the conflicts and hotbeds of tension are located not within the spheres of the super-Powers or of the industrialized countries, but in the developing countries. It therefore appears clear that the true victims of the arms race are indeed the countries of the third world hence their interest in total and complete disarmament, because they would become the main theater of operations should another world conflict occur.
215.	The present approach of entrusting the question of disarmament only to the nuclear Powers, more accurately to the two super-Powers, must be rejected, because this question interests all mankind and must be dealt with by all countries, whatever their geographical size or whatever their power hence the need to hold the World Disarmament Conference, the content and definition of which must be clear to all.
216.	In fact, a certain confusion has been created by the two super-Powers. They intend, above all, to achieve a limitation of strategic nuclear weapons and a ban on the proliferation of atomic weapons. As we see it, this partial disarmament means maintaining the status quo while adopting minor arrangements among the super-Powers and continuing the arms race at a uniformly accelerated speed. The international community is being asked to confirm the monopoly of nuclear weapons held by the two super-Powers. Without questioning the good faith of statements made on the subject, we are nevertheless compelled to note with bitterness that at the very time when one hand offers us treaties banning the proliferation of atomic weapons, another hand is offering plutonium and factories for the separation of isotopes to Israel and to South Africa, although those countries are known for their policies of aggression and of violation of the Charter of the United Nations.
217.	How can this be taken seriously? My delegation considers that the objective of disarmament is the total destruction of nuclear weapons. All nuclear Powers should first of all solemnly undertake never to use that nuclear arsenal against any non-nuclear country, to respect the denuclearized zones, and never to use those arms to commit aggression against other countries. In the next phase, the two super-Powers should carry out effective and controlled disarmament, because they are not threatened by the other Powers. At a third stage, disarmament should be generalized and complete and all countries should be called upon to join this process of disarmament and reduction of military budgets, which would preclude any further nuclear tests.
218.	The Government of the Republic of Burundi is also in favour of dismantling all military bases on the soil of third-world countries, because they constitute a permanent threat to the stability and security of the States of the region.
219.	Finally, the Government of Burundi is against the hegemony of the great Powers, whose military navies travel the seas and oceans, thus constituting a permanent threat to the coastal States and seriously hampering world peace and international co-operation.
220.	According to the experts, the world spends $250,000 million on the arms race, a sum which is larger than all the national incomes of the developing countries of Asia and Africa. This vast sum could relieve multitudes of poverty-stricken human beings if it were devoted-to development purposes.
221.	Since the last session of the Assembly, we have witnessed events of considerable importance and scope in international economic relations. All petroleum- exporting countries have adopted historic decisions and initiatives intended to ensure a rapid development for their respective economies and a constant improvement in the standard of living and well-being of their peoples, by a revision of their policy on the exporting and exploitation of their natural resources. The prices of certain other raw materials have also risen substantially. In the main developed capitalist countries, inflation and monetary erosion have become more acute, and there is no reason to expect an improvement in the situation unless leaders in those countries decide to take energetic measures to remedy the functioning of the mechanism of their respective economic systems.
222.	This situation has gravely affected many countries of the world which have not yet started producing their own raw materials and whose means are scant because their economic development is slow. Thus, the overwhelming majority of the world's inhabitants view the future with a largely justified concern. It is the duty of the entire international community diligently to meet its responsibilities by seeking the most favorable, effective and just solutions to the grave problems of our time. Otherwise, peace, entente and concord among the peoples and nations which we represent here will be seriously jeopardized.
223.	If we wish to establish, once and for all, balanced and harmonious international economic relations among all the partners, if we wish to solve the present economic crisis, we must first and foremost seek to identify its origins and roots. To that end, courage and clear thinking will be needed. There must be a real spirit of dialog and tolerance. Above all, the rich countries must rid themselves of their complex of power and superiority and take up the discussion in a spirit of equality.
224.	The sixth special session, which was convened on the happy initiative of Mr. Houari Boumediene, President of the People's Democratic Republic of Algeria, to whom we renew the expressions of our deep gratitude, was in fact intended, as we all know, to arrive at solutions acceptable to all and capable of overcoming the threatened breakdown of our respective economies. Today we find that, despite the goodwill and the spirit of concession Of the developing countries at that session, we have not yet reached the end of our sufferings.
225.	The cold, if not hostile, welcome among the developed countries to the Declaration and the Program of Action on the Establishment of a New Inter-national Economic Order augurs no good for the future.
226.	Worse than that, certain rich countries, having failed to impose their views and solutions on the rest of the world, are now trying to find scapegoats for their problems, to reject their own responsibilities in the present crisis by laying them at the door of the countries that are producers of raw materials, to provoke and encourage the breakup of the "front" of developing countries. They even threaten to restore by force the old economic order which was characterized by the exploitation, pillage and shameless waste of the natural resources of the poor countries.
Such conduct is fraught with dangers for international peace and security.
227.	My country believes that the industrialized countries, with the so-called market economies, should accept a major part of the responsibility for the present economic disorders. The editorial writer of a major newspaper recently wrote that if the present economic situation was out of control it was in the first place because the Western countries had long refused to control their currencies.
228.	Contrary to what some would make us believe, everyone knows that inflation appeared in the developed countries in the second half of the 1960s. It therefore did not follow the rise in the prices of raw materials; it provoked it. As for the impact of the prices of raw materials on the acceleration in the rate of inflation in developed countries, I should like to recall that, according to a study undertaken in November 1973 by experts of a large Western Power, the doubling of the prices of all primary products could not at that time give rise to more than 4 per cent of the inflation. Since then, the prices of only an insignificant number of primary products have risen considerably. Under the circumstances, how can inflation rates of 15 per cent and more in the main industrialized countries be justified?
229.	It is true that the quadrupling of the price of oil and its derivatives in the space of three months did create serious problems of adaptation for each of our economies, particularly the most fragile. It is also true that we are where we are because the developed countries have always received with indifference and con-tempt the many appeals addressed to them by the countries of the third world within the framework of UNCTAD and in this Assembly to improve the terms of trade of the poorer countries.
230.	The cause of the generalized inflation from which we are suffering is to be sought in the very functioning of the economies of the developed countries. The world will never know a sound international economy as long as the rich 'countries refuse to face their responsibilities. The economic system whose merits and performance they have too often boasted of has been able to survive and prosper only because of the pitiless exploitation of the weakest by the rich and the unmitigated pillage of the wealth of the third world. It must be reviewed and adjusted to the needs, ideals and requirements of our times.
231.	Although Burundi has seriously suffered from recent developments in the field of international economic relations, my country fully recognizes that the oil-producing countries were quite right to revalue their resources, and we support their struggle to improve the purchasing power of the products they export. Let us denounce maneuvers of blackmail, intimidation and threats directed against them by certain-of the wealthy countries. Through the countries members of OPEC, those threats are addressed also to other commodity-producing countries which might be tempted to follow a rational policy for the development of their resources in accordance with the general well-being and legitimate interest^ of the peoples for whom they are responsible,,
232.	Having said that, there is no doubt that a certain number of the countries of the third world need a great demonstration of solidarity from the international community to guarantee for their peoples a standard of living that accords with the requirements of human dignity. In that regard, my country notes with satisfaction that certain oil-exporting countries have shown a great deal of understanding and a spirit of generosity in regard to the countries most gravely affected by the latest economic events. We hope the developed countries will soon reflect in concrete gestures the present attitude of compassion in regard to the disinherited peoples of the planet. However, the conditions some developed countries have placed upon contributions to the Special Fund established by resolution 3202 (S-VI) lead us seriously to doubt their good faith and sincerity. The show of solidarity of which I have spoken must be spontaneous. It must not be bargained, nor can it depend on the attitude of a group of third countries, when the need and urgency are recognized by all because of the conditions of despair under which millions of human beings live.
233.	To conclude this economic chapter, I should like to make one point clear. Rumors have been spread according to which the African States have severed diplomatic relations with Israel to ensure their supply of oil. It was further alleged that this was the only reason for their support of the Arab States. My delegation protests against such calumny, intended to break Arab-African solidarity.
234.	Though it is among the States whose economies have been most affected by the rise in the price of oil, the Republic of Burundi wishes to make it clear that we severed diplomatic and other relations with Israel for no such reason. Militant and brotherly solidarity with the Arab peoples was decided upon by the Government of Burundi quite independently and in all sovereignty, without any bargaining. Burundi therefore considers that those divisive maneuvers are devoid of any logic and should be ended so as not to lend substance to the slanderous attempts at blackmail to sow discord between the African countries and our Arab brothers.
235.	Since the Organization came into being, eminent statesmen and distinguished diplomats have come to this rostrum to proclaim their faith in the ideals of peace, freedom and progress. The brilliant wars of national liberation against colonialism and for independence that have been waged almost everywhere throughout the world for nearly 30 years and continue in southern Africa, in the Middle East and in IndoChina demonstrate, should that still be necessary, that international peace will be precarious as long as a single people or a single nation is subject to domination, humiliation, exploitation and racism.
236.	Today, because of the rapid development of mass communications media, the world has become smaller than ever, and each of its inhabitants is better informed on the conditions of life of his fellow men. International peace and security will always be threatened as long as millions of human beings suffer from hunger, malnutrition, disease and other scourges of mankind while a privileged minority wallows in abundance, waste and indifference.
237.	All peoples aspire to live in dignity, freedom and pride. Every effort must be made, all energies and all resources must be mobilized so that all the peoples of the earth, and above all the most disinherited, may lead a decent life, so that they may simply live with the hope of a better future. To that end, international solidarity and co-operation, of which we have said so much, must be reflected in concrete action.
238.	In that context, we urgently appeal to the developed countries to honor the commitments they entered into freely and solemnly vis-a-vis the developing countries within the framework of the Second United Nations Development Decade. We also invite them to withdraw the reservations they have expressed regarding the results of the sixth special session of the General Assembly, on raw materials and development.
239.	International relations must become democratic through the taking up of problems in equality and mutual understanding. International relations must be based upon concerted action, dialog and a spirit of compromise, and no longer on force or diktat. While not losing sight of our own preoccupations and priorities, let us justly appreciate those of our partners. By acting thus, every country represented here will make a valuable contribution to the building of a more human world of greater solidarity and brotherhood in which we shall forever banish injustice, poverty, frustration and humiliation, to the greater glory and well-being of mankind.
